Title: From Thomas Jefferson to United States Senate, 7 February 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the US
                     Feb. 7. 1806.
                        
                        I transmit for the consideration of the Senate a treaty entered into on behalf of the US. with the Piankeshaw
                            Indians, whereby our possessions on the North bank of the Ohio are entirely consolidated: and I ask the advice and consent
                            of the Senate as to it’s ratification.
                        
                            Th: Jefferson
                     
                            
                        
                    